Citation Nr: 1824508	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a compensable initial rating for irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating greater than 40 percent for fibromyalgia.

4.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2015 after the final adjudication of the claims by the RO, the Veteran submitted additional evidence in support of his claim, but in an attached letter his attorney waived initial review of the evidence by the RO.  As such, the Board may proceed with a decision without prejudice to the Veteran.

The Board recognizes that the issue of entitlement to TDIU was denied in an August 2014 rating decision.  Although the Veteran did not file an explicit notice of disagreement with the denial of the TDIU, in the above July 2015 submission the Veteran's attorney representative specifically argued that entitlement to TDIU was warranted based on the Veteran's service-connected disabilities on appeal.  As such, the issue of entitlement to TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation); see also Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifest in service, within one year of separation from service, and is not otherwise related to the Veteran's active service.

2.  The Veteran's IBS is not manifested by frequent episodes of bowel disturbance with abdominal distress.

3.  The Veteran's fibromyalgia is manifested by symptomatology that is continuous or nearly continuous and for which he receives no treatment.

4.  The Veteran's PTSD is not manifested by total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

2.  The criteria for a compensable initial rating for IBS have not been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code (DC) 7319 (2017).

3.  The criteria for an initial rating greater than 40 percent for fibromyalgia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.71a, DC 5025 (2017).

4.  The criteria for an initial rating greater than 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has otherwise identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012). 

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of elevated blood sugars or other symptoms of diabetes mellitus during service.  Thus, there is no evidence of the onset of any of the claimed disabilities in service.  Here, diabetes was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify such disease entity.  38 C.F.R. § 3.303.

Nor is there evidence of a continuity of symptomatology of symptoms from service.  The Veteran does not contend and the medical evidence does not indicate ongoing problems from service and there is no evidence or contention that the Veteran sought treatment based on symptoms related to the diabetes until multiple years after service.  

Thus, the Veteran had no in-service evidence of diabetes mellitus and the evidence of record does not include lay or medical evidence of a continuity of symptomatology since service.  Furthermore, the Veteran has not contended and the claims file does not contain any evidence that a competent medical professional has otherwise linked his current diabetes mellitus to his active service.

Instead, the Veteran's original December 2011 claim for compensation benefits indicates that he believes that his current diabetes mellitus is related to environmental hazard exposure during the Gulf War.  

In order to obtain a grant of service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural endoscopic, laboratory, or other objective signs or injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders included, but are not limited to IBS, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, pastprandial fullness, and painful or difficult swallowing.  Note to 38 C.F.R. § 3.317(a)(2)(i)(B)(3).

Medically unexplained chronic multisymptom illnesses are defined as a diagnosed illness without conclusive pathophysiology or etiology.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97  (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

The Veteran's claimed diabetes mellitus has been attributed to known clinical diagnoses and, as such, entitlement to service connection under 38 C.F.R. § 3.317 is not warranted. 

Again, there is no explicit lay or medical evidence otherwise linking the Veteran's diabetes mellitus and service.  To the extent that the Veteran's contentions implicitly attempt to link his diabetes mellitus directly to service, to include his service in Southwest Asia, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As such, the Board affords the Veteran's contentions as to the etiology of his diabetes mellitus no probative weight.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

IBS

The Veteran's IBS currently is rated as noncompensable under DC 7319 for irritable colon syndrome.  The Veteran claims the current rating does not accurately reflect the severity of his condition.

DC 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114, DC 7319.

The Board observes that the words "mild," "moderate," "moderately severe," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In June 2012, the Veteran was afforded a VA Gulf War examination.  The examiner noted review of the claims file and a diagnosis of IBS.  The Veteran reported loose stools and aching in the abdomen since service.  He denied constipation or gastrointestinal bleeding.  The Veteran did not take continuous medication for the IBS or have surgical treatment.  There were no episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  The Veteran did not have weight loss, malnutrition, or other general health effects attributable to the IBS.  There was no associated neoplasm or scar.  The IBS did not affect the Veteran's ability to work.  

In August 2012, the Veteran reported intermittent diarrhea that most recently happened 5 days previously.  He had tried much of the over-the-counter medication, but nothing had worked.  He denied abdominal pain; diarrhea lasting longer than 4 days; more than 8 episodes of diarrhea in the last 12 hours; melena; vomiting; or weight loss.  

With regard to assigning an increased rating under DC 7319, the Board finds that there is no evidence of record reflecting that the Veteran's IBS results in frequent episodes of bowel disturbance with abdominal distress.  The evidence indicates that the Veteran has intermittent diarrhea, but on multiple occasions has denied abdominal pain or distress.  In light of the foregoing, the Board finds no medical evidence of record reflecting that the Veteran's IBS currently or at any time during the appellate time period meets the criteria for a compensable rating under DC 7319.  As such, an increased rating is not warranted under this DC.

The Board has reviewed the remaining DCs relating to disabilities of the digestive system but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2017). 

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application as there is not an approximate balance of evidence.  Assignment of staged ratings has been considered and is not for application.

Fibromyalgia

The Veteran's fibromyalgia currently is rated at 40 percent under 38 C.F.R. § 4.71a, DC 5025.  The Veteran claims the rating does not accurately depict the severity of his current condition.

DC 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under DC 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.

In December 2011, the Veteran denied muscle pain, joint pain, joint swelling, numbness, or weakness.  In April 2012, the Veteran was noted to have full range of joint motion, without pain.  

In June 2012, the Veteran was afforded a VA Gulf War examination.  The examiner noted review of the claims file and a diagnosis of fibromyalgia.  The Veteran reported joint pain, diarrhea, fatigue, and sleep disturbances that had worsened since service.  The Veteran did not require continuous medication or undergoing treatment for the fibromyalgia.  The symptoms were not refractory to therapy.  Symptoms of fibromyalgia included widespread musculoskeletal pain, fatigue, sleep disturbances, and IBS.  The symptoms were constant or nearly constant.  There were trigger points in the low cervical region, occipital region, trapezius muscles, supraspinatus muscles, gluteal muscles, and knees.  All symptoms were bilateral.  The fibromyalgia did not impact his ability to work.  

In January 2013, the Veteran underwent a VA Gulf War examination.  The examiner noted a review of the claims file.  The Veteran reported fatigue and sleep problems since August 2011.  During the day he watched television and worked and played on the computer.  He also showed pictures of very elaborate doll houses he built during periods when he could not sleep.  

The 40 percent rating assigned for the entire appellate time period is the maximum disability rating assignable for fibromyalgia.  Therefore, there is no basis to consider whether a higher schedular disability rating may be assigned.  See 38 C.F.R. § 4.71a, DC 5025.

Because fibromyalgia is specifically listed in the rating schedule, it may not be rated by analogy under a different DC.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Therefore, no other DCs are potentially applicable which might afford a higher rating on an alternative basis.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's 40 percent rating is intended to compensate him for any functional limitation experienced as a result of the fibromyalgia problems, specifically, the pain, weakness, and other problems experienced.  Moreover, as the Veteran is in receipt of the maximum rating contemplated for the fibromyalgia for the entire appellate time period based on symptomatology that includes pain resulting in limitation of motion, absent ankylosis, further consideration of the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are unnecessary.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  The 40 percent schedular rating encompasses the widespread pain, stiffness, weakness, fatigue, sleep disturbance, and paresthesias associated with the Veteran's disability.  The Veteran is separately rated for his mental health and irritable bowel problems.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application as there is not an approximate balance of evidence.  Assignment of staged ratings has been considered and is not for application.

PTSD

As discussed above, the Veteran is in receipt of a 70 percent disability rating for his PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in relevant part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name, a 100 percent rating.

38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5 and consideration of GAF scores are not relevant during the period when the DSM-5 is applicable as is the case here because the appeal was certified to the Board after August 4, 2014.  See Golden v. Shulkin, 2018 U.S. App. Vet. Claims 202 (U.S. App. Vet. Cl., February 23, 2018).

In August 2011, the Veteran was hospitalized for seizures.  He was noted to be depressed and suicidal, but after taking Celexa and undergoing counseling for a week he did not have suicidal ideation and agreed to go home.  At the time of initial hospitalization, the Veteran was fully oriented and without impairment of abstract thinking or memory.  There was impaired judgment.  Another record from that time period documented stress from his wife's family.

As part of his claim for disability benefits from the Social Security Administration (SSA), a September 2011 functional assessment questionnaire from the Veteran's treating physician indicated that the Veteran was severely affected and limited during times of anxiety / stress.  

In October 2011, the Veteran reported a "complete mental and physical breakdown" with loss of memory, depression, anger issues, and suicidal thoughts.  The problems had been ongoing for 6 months.  He also had severe mood swings and homicidal thoughts.  There were no current obsessions, but he was obsessive about his appearance.  At that time, the Veteran reported that his mother was considering moving in with him and his wife.  The Veteran stated that he got along well with his mother and that he and his wife had "the most perfect marriage anyone can ever have."  The couple rarely argued, "maybe only twice a year" and that communication was good for the most part.  He had one sister with whom he got along, one brother he had not seen in 10 years, and another brother who had committed suicide.  The Veteran was very close with his in-laws.  He had a stepdaughter and 3 step grandchildren.  The Veteran denied any friends, but also reported that he never had had friends really.  His intelligence was far above average people, but which made it difficult for him to get along with others.  The Veteran did not trust others and was intolerant of the faults of others.  He viewed socializing as a waste of time and money.  He was not working and most days could not take care of himself.  His wife had to bathe him and the Veteran was unable to help with cooking or other home management.  The Veteran was unable to drive and rarely left the house.  The Veteran was able to attend to his hygiene only with the help of his wife.  Symptoms also included almost daily panic attacks, verbal anger problems, and sleep difficulties.  The Veteran's support system included his wife, sister-in-law, and mother, with his sister and brother-in-law each providing some additional support.  The Veteran had worked previously as a pharmacy tech, security guard, casino table games operator, warehouse worker, and truck driver.  He typically would keep a job for 2 to 4 years until he got bored and wanted to move on to something else.  

In April 2012, the Veteran's mother had recently moved in with them, which had resulted in additional financial stress.  

In May 2012, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productively.  The Veteran had a moderately good relationship with his wife of about 10 years, which was reduced by the Veteran's irritability and short temper.  The Veteran had limited social activities.  He had great trouble being around and relating to people.  He last worked as a pharmacy tech, during which time he saw "abuse, mistreatment and lack of caring" for veterans that was very disturbing.  The Veteran was dismissed from this job due to seizure symptoms.  PTSD symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; irritability; and a short temper.  

In November 2012, the Veteran was fully oriented, cooperative, with good eye contact and normal speech.  The Veteran was in touch with reality, but had an anxious mood.  He had a goal directed linear thought process and denied suicidal or homicidal ideation or hallucinations.  The Veteran had good insight and judgment, as well as grossly intact memory.

The Veteran was afforded a VA examination in January 2013.  The Veteran continued to live with his wife, who reported that the Veteran had become increasingly irritable with an erratic mood.  Sometimes his speech patterns had regressed and he talked "baby talk."  Recently, the couple had isolated themselves from family because the Veteran could not tolerate their nephew's poor behavior and the way the sister-in-law enabled the misbehavior.  The couple did not go to holidays with her daughter and grandchildren because the noise level was a "trigger" for the Veteran's anger.  The Veteran could not tolerate high noise levels, but he was attached to his wife's daughter, grandchildren, and great granddaughter.  The Veteran had made the great granddaughter a meticulously constructed dollhouse and was working on another more elaborate version.  The Veteran rarely got out to the store because he could not stand to be around others and was afraid of losing control over his anger.  There was no history of violence towards others, but the Veteran had hit the walls of his home with his cane.  There had been prior homicidal thoughts, but no intent or plan.  The Veteran was not working and stayed home most of the time because he wanted to avoid being around others because they irritated him.  He kept busy by constructing handmade dollhouses with intricate detail on the exterior and interior housing details and the home furnishings.  Sometimes the Veteran would stay up for 2 straight days working on the dollhouses.  His wife took him places because the Veteran was easily lost in stores.  He also had poor memory and his wife needed to remind him of activities like brushing his teeth.  The Veteran's wife also took care of the family finances.  Symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was considered competent to manage his own funds.  The examiner found that the Veteran did not meet the criteria for PTSD, but his diagnosis was mood disorder, not otherwise specified.  

In support of his claim, the Veteran submitted a September 2013 Review PTSD Disability Benefits Questionnaire (DBQ) completed by a private psychologist.  The examiner noted that a mental status interview was performed, although the examiner's office is in a different state from the Veteran's residence.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas: such as work, school, family relations, judgment, thinking, and/or mood due to the PTSD.  The Veteran had been married to his wife for 12 years.  They had no children and he denied having any friends.  The Veteran spent the majority of his time with his wife, as she was his only support.  He had Pharmacy Tech, Security Guard, and Medical Assistant certificates from Murray State.  The Veteran had worked as a pharmacy tech until about 2010, with his longest job being for 3 years.  He reported that he had been banned from group therapy due to homicidal and suicidal ideation.  PTSD symptoms included depressed mood, anxiety, suspiciousness, near-constant panic or depression, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, persistent danger of hurting self or others, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living including maintenance of personal hygiene.  The Veteran reported that he no longer enjoyed the simplest of activities.  

On examination, his attention was normal and concentration was variable.  He reported increased memory trouble and was forgetful about basic information.  Speech flow was normal and thought content appropriate.  Organization of thoughts was goal directed.  The Veteran reported active suicidal and homicidal ideation, but denied plan or intent.  He also struggled with auditory hallucinations.  Intellectual ability and judgment appeared to be average.  His mood was anxious and nervous, with restricted affect.  The Veteran's wife did the shopping and cooking, although the Veteran could occasionally prepare simple foods if needed.  He occasionally attempted chores, but rarely was able to finish.  He was unable to manage his finances and struggled with hygiene, as his wife had to remind him to shower.  In addition, the Veteran's wife frequently trimmed his hair.  The examiner indicated that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity secondary to his severe level of impairment due to his PTSD and fibromyalgia.  The examiner also noted that the Veteran was unable "to maintain social relationships outside his home."  The examiner concluded that the Veteran was "unemployable and is an appropriate candidate for a severe impairment rating."  In an associated document, the examiner indicated that the Veteran would miss 3 or more days of work per month due to his mental health problems and also would need to leave work early 3 or more days per month for the same reason.  More than 3 days per month he would be unable to stay focused for at least 7 hours of an 8 hour workday.  Finally, about once a month the Veteran would react in a violent manner if subjected to the normal pressures and constructive criticisms of a job.

An April 2014 statement from the Veteran's wife noted that the Veteran continued to have problems with outside relationships.  He was extremely critical of others and contact with others resulted in hours of extremely critical conversations.  The Veteran would go on and on and work himself up into a horrible state of agitation.  The episodes could be brought on by actual contact with others or even a phone call.  The "others" were casual acquaintances and family members.  Complete isolation from others gave the Veteran the most relief, so even contact with his family was rare.  His wife was not excluded from the Veteran's critical tirades, but understood that they were part of his sickness.

A July 2015 private "VA Disability Review" from a vocational consultant is of record.  The consultant noted review of the claims file.  After service, the Veteran was noted to have worked as a pharmacy technician, but that he had not worked since 2011, reportedly due to emotional and physical impairments.  The consultant noted the May 2012, January 2013, and September 2013 PTSD examinations of record.  The consultant cited to two studies both from 2010 that concluded that "most employers" would tolerate slightly over 7 or no more than 8 workplace absences per year.  The consultant indicated that the Veteran, "would be expected to miss more than this based on the reports of his mental and physical symptoms, the results of the evaluations and his prior work history.  This has been the case since the filing of his claim."  Similarly, the Veteran would have problems with concentration resulting in more than 5 percent of time off-task during work hours, which would be considered inadequate for employment.  The examiner did not mention the Veteran's reported use of a computer, skills in craftsmanship as noted in his construction of doll houses, or any reference to the requirements and accommodations of the Americans with Disabilities Act, as would be expected of a vocational expert.  In summary, the consultant concluded, "The Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected PTSD, fibromyalgia and IBS and the record supports this finding as far back as the date of filing."

Based on a consideration of all the evidence of record, the Board concludes that the objective medical evidence and the Veteran's and his wife's lay statements regarding his symptomatology do not show disability that more nearly approximates that which warrants the assignment of a 100 percent disability rating.  See 38 C.F.R. § 4.7. 

In reaching that conclusion, the Board notes that the Veteran's symptoms include depressed mood; anxiety; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; suspiciousness; near-constant panic or depression; inability to establish and maintain effective relationships; persistent delusions or hallucinations; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living including maintenance of personal hygiene.  

That said, the record does not demonstrate that the Veteran has both total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  As will be discussed in greater detail below, the issue of entitlement to TDIU is remanded herein.  As such, the Board will not consider whether there is total occupational impairment due to the PTSD herein.  Even assuming such impairment solely for the purpose of this decision, however, the evidence clearly demonstrates that the Veteran does not have total social impairment.  During an extended period of the appellate time period, the Veteran reported a good relationship with his mother, sister, brother-in-law, his wife's daughter, her grandchildren, and her great granddaughter.  Later in the appellate time period, the Veteran stopped spending much time with them, although he continued to report a generally good relationship with his wife's daughter, grandchildren, and great granddaughter, even to the point that he continued to construct elaborate dollhouses for the great granddaughter.  By 2014, the Veteran's wife reported that nearly any social encounter by the Veteran resulted in hours of subsequent verbal aggressiveness where he would work himself into hysterics, which suggests that contact with others was even further limited.  That said, throughout the appellate time period, the Veteran has maintained a good to excellent relationship with his wife, which certainly speaks against total social impairment.  To the extent that later in the appellate time period he has subjected his wife to increased verbal criticism, she recognizes that the outbursts are part of his mental health disorder and they do not appear to have significantly affected their relationship.  He is able to use a computer and has some craft skills.  The Veteran clearly has significant social functioning problems due to the PTSD, but these problems are contemplated and reflected in the assigned 70 percent rating. 

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  In determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any period on appeal. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to a compensable initial rating for IBS is denied.

Entitlement to an initial rating greater than 40 percent for fibromyalgia is denied.

Entitlement to an initial rating greater than 70 percent for PTSD is denied.


REMAND

As to the Veteran's TDIU claim, the July 2015 private disability review indicated that the Veteran had not worked since 2011; however, as there is no evidence regarding employment or lack thereof since this 2015 document the Board finds that a remand of the TDIU issue is necessary for an updated accounting of any employment activities from that point.  In addition, the August 2014 rating decision that denied entitlement to TDIU, referenced above, also noted that the Veteran had failed to provide updated employment information.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete an updated VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).

2.  Based on the information received, conduct any additional development deemed necessary.

3.  Thereafter, adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


